Judgment, Supreme Court, Nassau County (Hallstead Christ, J.), entered January 28, 1992, which denied the petition and dismissed the CPLR article 78 proceeding seeking to annul a determination suspending petitioner’s license for 15 days and imposing a $1,000.00 bond forfeiture, unanimously affirmed, without costs.
Respondent, in its administrative capacity, may rescind the unauthorized "Letter of Warning” issued by its Deputy Commissioner, after petitioner had already been notified that a disciplinary proceeding against it had been commenced (cf., Matter of Tirdell v State Liq. Auth., 15 AD2d 773, 774, affd 12 NY2d 935). We further note that the penalty imposed was not unduly harsh and excessive. Concur — Carro, J. P., Wallach, Ross, Rubin and Williams, JJ.